In an action on an oral contract, plaintiff appeals from (1) an order of the Supreme Court, Nassau County, dated March 24, 1975, which granted defendants’ motion to dismiss the complaint and (2) the judgment of the same court, entered thereon on April 10, 1975. Order and judgment affirmed, with one bill of $50 costs and disbursements. The record on this appeal reflects that plaintiff’s alleged contract was only oral and not written. Since subdivision (a) of section 8-319 of the Uniform Commercial Code and the shareholders’ agreement require a writing in situations such as this, the complaint was properly dismissed. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.